Citation Nr: 1641820	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  09-38 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for service-connected posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service from October 1967 to October 1969, with additional time served in the Army National Guard.  He served in the Republic of Vietnam and was awarded the Bronze Star Medal and Combat Infantryman Badge among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded this issue in April 2014 and March 2016.  


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD was manifested by symptoms including sleep impairment, anxiety, and difficulty coping, which were at most productive of occupational and social impairment with occasional decrease in work efficiency.  The probative evidence of record is against a finding that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for a disability rating in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).    





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A December 2008 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The Veteran's service treatment records, VA medical treatment records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in January 2009, March 2014, and March 2016.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the service treatment records and lay statements and performed psychological examinations.  Further, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Moreover, the Board finds that the Agency of Original Jurisdiction substantially complied with the Board's April 2014 and May 2016 remand directives and that the Board may now proceed with adjudication of the claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the record.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 U.S.C.A. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during the periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM (DSM-V).  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

By way of history, the Board notes that the Veteran was granted entitlement to service connection for PTSD in January 1998, and at that time he was granted a 10 percent disability rating as of September 9, 1997.  A March 2007 rating decision increased the Veteran's disability rating for PTSD to 30 percent, effective November 16, 2006.  In December 2008 the Veteran applied for an increase in his disability rating for PTSD, leading to the current issue on appeal.

The Veteran's service-connected PTSD is rated as 30 percent disabling.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity in most areas.  The Veteran has had ongoing therapy through VA, and in 2008 he was attending group therapy for PTSD.  He was noted to be cooperative and to be an active group participant.  In January 2009 the Veteran underwent VA examination in connection with his claim, and at the time he reported that he was angry and that he was startled frequently, which caused him to be hypervigilant when he was in public.  The Veteran reported that he needed to take brief occasional breaks from work when he felt distressed by events that triggered PTSD symptoms.  He reported his marriage was good and his immediate family supportive.  He had lots of acquaintances but few friends.  There was no impairment of activities of daily living.  

During the mental status examination the Veteran was well groomed, had a euthymic mood with full and reactive affect, and his attention, memory, and judgment appeared to be within normal limits; he denied having any suicidal or homicidal intent or experiencing hallucinations or delusions.  When the Veteran underwent PTSD testing, the VA examiner noted that the Veteran's endorsement of his PTSD symptoms was consistent with unintentional exaggeration.  He was diagnosed with PTSD and was assigned a GAF score of 75.  The examiner opined that the Veteran's PTSD signs and symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  According to the examiner, the Veteran's PTSD did not result in reduced reliability and productivity, or deficiencies in most areas.  

After the examination the Veteran continued group therapy, and he seemed to be doing well.  In December 2010 he reported that he was dealing with PTSD symptoms but that he had no major issues and was satisfied with his life.  The VA treatment provider noted that the Veteran was making steady progress in therapy and that he had adequate insight and increased cooperation.  The Veteran transitioned into individual therapy and medication management in 2011, and he reported that both were helpful for his symptoms; he indicated that his family noticed if he missed a medication dose.  Around that time his GAF score was 60.  In July 2013 the Veteran reported that he had some difficulty opening up to the therapist, but his thoughts were logical and goal-oriented during the mental status examination, and he indicated that he was doing well with the sleep medication.  A follow-up examination revealed clear linear and organized thoughts with no psychosis; the Veteran was able to maintain eye contact and had a euthymic mood and no memory deficits.

In May 2014 the Veteran again underwent VA examination in connection with his claim.  At the time the Veteran reported being happy in his relationship with his wife of 39 years, and he indicated that he worked daily from 6am to 11am and that afterwards he attended to his yard and pets.  He talked with two of his adult children every day and remained close with his siblings.  The Veteran asserted that he had come a long way with his PTSD therapy which had helped him adapt to new environments.  During the mental status examination the Veteran was alert, oriented, neatly groomed, cooperative and polite, and his thought process was logical, linear, and goal-directed.  Speech was normal, and mood was normal with congruent affect.  He denied having any suicidal or homicidal ideations, and denied having any hallucinations or delusions.  The VA examiner noted that the Veteran's insight, judgment, and impulse control appeared intact.  There was no observable impairment in attention, concentration, or memory.  Chronic sleep impairment and occasional depression were also noted.  The VA examiner opined that the Veteran's PSTD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  In making this determination the VA examiner noted that the Veteran had been motivated, and that he had continued working and maintaining good relationships with his family and that he had progressed in therapy.  

The Veteran continued mental health treatment with VA and he reported having some situational stressors and difficulty with anger symptoms, but he also relayed that he sought relief by helping others, maintaining his property, and spending time with his animals and family.  In March 2015 he reported that he was also doing well with his medication and that it had helped him become less quick tempered.  The Veteran was taught coping mechanisms which he later reported were helpful when he employed them in various situations.  

More recently in March 2016 the Veteran again underwent VA examination in connection with his claim.  At the time the Veteran reported that he had maintained his strong relationship with his wife of 41 years and his immediate family, and he continued to report that he stayed busy by working in lawn care and looking after his property and animals.  The Veteran reported that he continued to experience symptoms of PTSD including hypervigilance, flashbacks, and nightmares.  During the mental status examination, the Veteran was dressed appropriately with good hygiene, and was alert and oriented.  He was cooperative and maintained good eye contact, and his mood was good with congruent, ranging affect.  Speech was normal.  Thought processes were linear and thought content appeared goal-directed and free of paranoia, delusions, obsessions, and ideas of reference.  The Veteran did not appear to be responding to internally generated sensory experiences.  He denied having any suicidal or homicidal intent.  Depressed mood, anxiety, and chronic sleep impairment were noted as symptoms that actively applied to the Veteran's diagnosis of PTSD.  The VA examiner opined that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  There was limited documented treatment after this time.  

The Board finds that during that period, the Veteran's symptoms did not produce functional impairment that more nearly approximated the criteria for a rating in excess of 30 percent.  Specifically, the Board notes that the Veteran's VA treatment records throughout that period and all of the VA examination reports consistently noted that the Veteran was alert and oriented.  Moreover, he seemed to do well with ongoing medication and mental health treatment.  His memory, speech, and thought content were within normal limits.  Additionally, his thought process was noted to be logical and goal-directed.  

While the Board acknowledges that the Veteran reported having symptoms of PTSD including sleep disturbances, nightmares, and hypervigilance, the Board finds that those symptoms were not productive of functional impairment that more nearly approximated occupational and social impairment with reduced reliability and productivity.  The Board notes that the Veteran has continued a therapy program and that he has derived benefit through both the therapy and medication management; he even reported mood improvement with his medication and that he was able to use the tools from therapy to help him in difficult situations.  Likewise, the Veteran reported seeking solace from maintaining his activities of daily living, including caring for his property and his animals.  The Board notes that the Veteran has been working doing landscaping for more than 25 years, and that he enjoys this solitary work and he only has to take breaks occasionally due to stressors.  The Veteran has been motivated to spend more time with his immediate family, and he reported that his wife of 41 years has been supportive and that he maintains a strong relationship with his children and siblings.  The Veteran also reported that he keeps in touch with other veterans from group therapy and that they will occasionally go out for coffee.  Despite the Veteran's complaints of PTSD symptoms, his mental status examinations overall have been normal and he has been able to maintain a steady level of functioning.  This is consistent with his GAF scores that ranged between 55 and 65, suggesting mild to moderate symptoms.  Overall, the Board notes that the Veteran's treatment records are consistent with a finding of a 30 percent disability rating for his PTSD.

The Board acknowledges the assertions of the Veteran that his PTSD is more severe than currently rated.  The Veteran is competent to report matters that he experiences or observes, such as sleep disturbances, irritability, and nightmares.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, in the absence of evidence of specialized medical training or expertise, which has not been shown, they are not competent to provide opinions of a medical matter, such as whether the Veteran's symptoms satisfy a specific rating criterion.  See also Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating "a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, his assertions cannot constitute competent medical evidence on those matters.  Of note, after review of the pertinent records and interview of the Veteran, all three VA examiners opined that overall the Veteran's PTSD caused no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The Board finds that the VA examination reports are the most probative evidence as to the current nature and severity of the Veteran's PTSD.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The examination reports addressed the Veteran's reported symptoms, were based on an in-person psychological examination, and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's assertions have been considered and are probative, the Board attaches greater probative weight to the clinical findings of the skilled medical professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Therefore, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 30 percent for his service-connected PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Under Secretary for Benefits or the Director of Compensation Service.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Total disability rating based on individual unemployability due to service-connected disability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Here, the Veteran has not asserted that he is unable to work as a result of his service-connected PTSD, nor has the issue otherwise been raised by the record.  The Veteran has been working doing lawn care during the appeal period and for the last 25 years.  As such, the Board finds the issue of entitlement to a TDIU has not been raised.


ORDER

Entitlement to an increased disability rating in excess of 30 percent for service-connected PTSD is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


